         Case 2:20-cv-01373-EEF-KWR Document 3 Filed 05/06/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

NOLA GROUP HOTEL, L.L.C.                  *     CIVIL ACTION NO.: 20-1373
                                          *
                                          *
       Plaintiff                          *
                                          *     JUDGE ELDON FALLON
versus                                    *
                                          *
STARR SURPLUS LINES                       *
INSURANCE COMPANY                         *
                                          *     MAG. KAREN WELLS ROBY
       Defendant                          *
                                          *
******************************************************************************

          PLAINTIFF’S FIRST SUPPLMENTAL AND AMENDING COMPLAINT

         NOW INTO COURT, through undersigned counsel, comes Plaintiff, NOLA Hotel

Group, L.L.C. who desires to supplement and amend its Original Complaint pursuant to Federal

Rules of Civil Procedure Rule 15 (a)(1).

                                                     1.

              Complainant realleges and reavers all allegations in its Original Complaint as if plead herein

in extenso.

                                                     2.

To amend a typographical error in the caption to to read as follows:

NOLA HOTEL GROUP, L.L.C.                                   *       CIVIL ACTION NO.:
                                                           *
                                                           *
         Plaintiff                                         *       SECTION:
                                                           *
versus                                                     *
                                                           *       JUDGE:
STARR SURPLUS LINES                                        *
INSURANCE COMPANY                                          *
                                                           *       MAGISTRATE:
         Defendant                                         *
       Case 2:20-cv-01373-EEF-KWR Document 3 Filed 05/06/20 Page 2 of 3




                                                   2.

To amend paragraph 19 to read as follows:



       Plaintiff purchased from Defendant two identical insurance policies bearing Policy

Numbers SLSTPTY11271220 and SLSTPTY11271320 referred to collectively as

‘Policy’), naming Plaintiff as the insured.             The Policies were    purchased to cover

Plaintiff’s business that owns and/or operates six boutique hotels located in New Orleans,

Louisiana. The Policies provide insurance coverage for the period of March 1, 2020 to

March 1, 2021.

                                     REQUEST FOR JURY

       Plaintiff prays for a jury trial of all matters herein.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of themselves and all similarly situated individuals,

 demand judgment against the Defendants as follows:

         (1)      Declaring this action to be a proper class action maintainable pursuant to

 Fed.R.Civ.P. 23(a) and Rule 23(b)(3) and declaring Plaintiff and its counsel to be representatives

 of the Class;

         (2)      Issuing a Declaratory Judgment declaring the Parties’ rights and obligations

 under the insurance policies;

         (3)      Awarding Plaintiff and the Class compensatory damages from Starr’s breach of

 the insurance policies in an amount to be determined at trial, together with appropriate

 prejudgment interest at the maximum rate allowable by law;



                                                   2
       Case 2:20-cv-01373-EEF-KWR Document 3 Filed 05/06/20 Page 3 of 3



       (4)      Awarding Plaintiff and the Class costs and disbursements and reasonable

allowances for the fees of Plaintiff’s and the Class’s counsel and experts, and reimbursement of

expenses; and

       (5)      Awarding such other and further relief the Court deems just, proper, and equitable.



                                      Respectfully submitted,

                                      s/Joseph E. Cain
                                      STEPHEN J. HERMAN (La. Bar No. 23129)
                                      BRIAN D. KATZ (La. Bar No. 24137)
                                      SOREN E. GISLESON (La. Bar No. 26302)
                                      JOSEPH E. “JED” CAIN (La. Bar No. 29785)
                                      JOHN S. CREEVY (La. Bar No. 30879)
                                      Herman, Herman & Katz, LLC
                                      820 O’Keefe Avenue
                                      New Orleans, Louisiana 70113
                                      Telephone: (504) 581-4892
                                      Facsimile: (504) 561-6024
                                      sherman@hhklawfirm.com
                                      bkatz@hhklawfirm.com
                                      sgisleson@hhklawfirm.com
                                      jcain@hhklawfirm.com
                                      jcreevy@hhklawfirm.com

                                      -AND-

                                      ROBERT J. DILIBERTO (La. Bar No. 24783)
                                      Diliberto Law Firm
                                      3636 S. I-10 Service Rd., Suite 210
                                      Metairie, LA 70001
                                      Telephone: (504) 828-1600
                                      Robert@GetRJD.com




                                                 3
